MEMORANDUM **
Aphonso Roy Lee appeals pro se the district court’s summary judgment for de*544fendants in his civil rights action, which alleged racially discriminatory traffic stops. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the summary judgment, Bagdadi v. Nazar, 84 F.3d 1194, 1197 (9th Cir.1996), and we affirm for the reasons stated in the district court’s order granting summary judgment filed September 7, 2000.
We decline to reach Lee’s contention that based on new evidence he is entitled to a new trial pursuant to Federal Rule of Civil Procedure 60(b) because he raises this issue for the first time on appeal. See Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir.1992).
Lee’s contention that he was not properly served lacks merit.
Appellee’s motion to strike is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *544courts of this circuit except as may be provided by 9th Cir. R. 36-3.